Citation Nr: 1013591	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from March 22, 1967, to 
July 21, 1967, and on additional reserve duty from September 
1977 to January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The RO has conceded that the Veteran was exposed to 
acoustic trauma during service as an aircraft armament 
systems specialist with the Air National Guard, and bilateral 
sensironeural hearing loss was demonstrated on examinations 
conducted in conjunction with reserve duty.

2.  The record reflects multiple periods of active duty for 
training during the Veteran's reserve duty.

3.  Hearing loss disability as defined by regulation is 
currently demonstrated and tinnitus is currently diagnosed.  

4.  It as at least as likely as not the Veteran has 
disability due the hearing loss and tinnitus incurred as a 
result of service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  This is so because the 
Board is taking action favorable to the Veteran in the 
decision below.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensironeural haring loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The term "active military, naval, or air service" includes 
active duty for training (hereinafter ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of active duty for training (hereinafter INACDUTRA) 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least three of these five threshold levels 
must measure more than 25 decibels, or speech recognition 
must be lower than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserts that he developed bilateral hearing loss 
as a result of acoustic trauma coincident with military 
service in an artillery unit and the Air National Guard.  The 
Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) from active duty that 
ended in July 1967 reflects service with an artillery unit, 
and the separation report from the Veteran's reserves duty 
that ended in January 2001 reflects duty as an aircraft 
armament systems specialist.  Such service would be 
consistent with acoustic trauma resulting from artillery fire 
and aircraft noise, and the RO has conceded that the Veteran 
was exposed to acoustic trauma during service as an aircraft 
armament systems specialist.  Reports from examinations 
conducted for reserves purposes from 1977 to 2000 reflect 
bilateral high frequency hearing loss, and the record 
reflects numerous periods of ACDUTRA during much of this time 
period.  

Audiometric testing demonstrated bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 at a March 2007 VA examination, 
and sensironeural hearing loss and tinnitus were diagnosed at 
that time.  The examiner who conducted this testing completed 
an opinion in August 2007 indicating that she could not 
resolve the question as to whether the Veteran's hearing loss 
and tinnitus were the result of service without resort to 
speculation.  She prefaced this opinion by stating that this 
was her opinion if entitlement to service connection was 
based on whether bilateral hearing loss or tinnitus were the 
result of active duty, and noted the absence of medical 
records for review from this period of time.  

Unless the preponderance is against the claim, it cannot be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Given the acoustic trauma conceded during service, 
the multiple periods of ACDUTRA, and the examinations from 
the Veteran's reserve duty during the years that such ACDUTRA 
took place demonstrating hearing loss, it cannot reasonably 
said that the preponderance of the evidence is against a 
conclusion that there is some current disability associated 
with the bilateral hearing loss and tinnitus currently shown 
that is the result of ACDUTRA.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).  As such, the Board will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude that entitlement to service connection for 
bilateral hearing loss and tinnitus is warranted.  Id.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.   

Entitlement to service connection for tinnitus is granted.   



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


